Citation Nr: 1743673	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for palmar keratoderma with xerosis, pruitis, and dermographism (skin disability).

2.  Entitlement to an initial rating higher than 10 percent for a periodic limb movement disability.

3.  Entitlement to an initial compensable disability rating for hemorrhoids.

4.  Entitlement to an initial compensable disability rating, prior to June 18, 2015, and higher than 10 percent, since June 18, 2015 for thoracolumbar strain (low back disability).

5.  Entitlement to an initial rating higher than 10 percent, prior to July 25, 2014, and since October 1, 2014, for joint space narrowing of the left knee with focal sclerosis of the proximal tibia (left knee disability).

6.  Entitlement to an initial rating higher than 10 percent, prior to April 20, 2015, and since June 1, 2015, for joint space narrowing of the right knee with focal sclerosis of the proximal tibia (right knee disability).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Baltimore, Maryland, Regional Office.  

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.
 
The Board remanded the appeal in April 2015 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the June 2015 VA spine examination findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016), because the spine range of motion findings do not provide a clear indication of the range of motion findings on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Id.  Thus, the Board must remand the appeal to provide the Veteran an adequate and contemporaneous examination to assess the current nature, extent and severity of his low back disability consistent with Correia.  See 38 C.F.R. § 3.159(c)(4) (2016).  

Similarly, neither the June 2015 VA knee examination nor the November 2016 VA Knee Disability Questionnaire meet the specification of Correia.  The respective knee range of motion findings do not provide a clear indication of the range of motion findings on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing, requiring the Board remand the claim for an adequate examination.  Id.  

The record suggests the Veteran receives regular VA skin, limb movement, hemorrhoid, low back, and knee treatment, but records dated since August 2016 have not been associated with the claims folder.  Additionally, the claims folder does not document sufficient attempts to obtain relevant and reasonably identified post-service military- and private- medical treatment records generated since the most recent November 2016 Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

In light of the number of likely relevant outstanding records at this time, VA must also the Veteran contemporaneous VA examinations with respect to his skin disability, periodic limb movement disability, and hemorrhoids.  Stefl v. Nicholson, 21 Vet. App. 120, 125(2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Accordingly, on remand the Veteran must be provided appropriate examinations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private VA skin, limb movement, hemorrhoid, low back, and knee treatment, hospitalization or evaluation, since November 2016 to the present.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA skin, limb movement, hemorrhoid, low back, and knee treatment or hospitalization records, dated August 2016 to the present, and post-service military treatment or hospitalization records, dated since November 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected low back disability.

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the thoracic spine.  If ankylosis is present, please so note.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the low back is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.


The examiner must comment on whether there is any intervertebral disc syndrome and if so, whether there are any incapacitating episodes (doctor-prescribed bedrest) and the duration of such.

The examiner should also determine whether there are any adverse neurological abnormalities that are the result of the Veteran's disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis. 

All opinions must be supported by a detailed rationale in a typewritten report.

3.  After receipt of all additional records, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee and left knee disabilities. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the right and left knee.  If ankylosis is present, please so note.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right and left knees are used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination in connection with his skin disability claim.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

The examiner should:

(A)  Provide an opinion as to what percentage of the Veteran's total body area and his exposed body area are affected by his skin disability. 
	
(B)  Discuss whether the Veteran is currently using, or has previously used, doxycycline or any other systemic treatment to treat his skin disability.  If so, describe such treatment, including, if possible, the date of the prescription, the quantity, and total duration of the medication use. 

(C) Provide an estimate as to what percentage of the Veteran's total body area and his exposed body area would be affected by his skin disability without treatment.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

5.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination in connection with his periodic leg movement disability claim.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner should describe the nature, extent, and severity of the Veteran's periodic leg movement disability.  The examiner is to conduct all necessary tests and studies and report these finding in detail.   

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

6.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination in connection with his hemorrhoid disability claim.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

The examiner shall report the presence, size, and severity of any internal or external hemorrhoids, whether they are thrombotic or irreducible, whether they are associated with excessive redundant tissue, persistent bleeding with anemia, or fissures, and the frequency with which hemorrhoids recur.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

7.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

8.  Then, the Veteran's claims must be readjudicated, based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




